DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
This action is responsive to the following communication: corresponding claims filed on 07-18-2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-18-2022 has been entered.

Claim Interpretation
Claim interpretation under USC § 112(f) during the Non-Final Office Action are withdrawn, in light of the amendment filed on 07-18-2022 by Applicant(s).

Claim Rejections - 35 USC § 112
Claim rejections under USC § 112 during the Non-Final Office Action are withdrawn, in light of the remarks filed on 07-18-2022 by Applicant(s). More particularly, in view of said remarks, the Office submits that the expression directed to “predetermined operating capability modification threshold time period” is interpreted as determining whether throttling has been activated more than a predetermined number of times in a predetermined period associated with operating threshold of at least one hardware component ( i.e., CPU or GPU) for the information handling system.  

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
For faster processing of Terminal Disclaimer the USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


As per claims 1-20 of the instant application, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/761,592 (hereinafter Montero) . Although the claims at issue are not identical, they are not patentably distinct from each other because the following:
As per claims 8, 1, and 14, Montero discloses an Information Handling System (IHS), comprising: a processing system; and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a throttling engine that is configured to: (a processing system;  and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a throttling engine that is configured to: claims 1, 8) 
activate a first throttling of a first component when a power subsystem that powers the component exceeds a first power consumption level, and deactivate the first throttling of the first component when the power subsystem no longer exceeds the first power consumption level; (activate a first throttling of the first computing component when the power draw via the power subsystem exceeds a power subsystem maximum power consumption that is determined using an identifier for the power subsystem, and deactivate the first throttling of the first computing component when the power draw via the power subsystem no longer exceeds the power subsystem maximum power 
consumption;: claim 1) 
activate a second throttling of the first component when the power subsystem exceeds a second power consumption level for a predetermined second throttling threshold time period, and deactivate the second throttling of the first component when the power subsystem no longer exceeds the second power consumption level; and (activate a second throttling of the first computing component when the power draw via the power subsystem exceeds a power subsystem rated power consumption for a first time period, and deactivate the second throttling of the first computing component when the power draw via the power subsystem no longer exceeds the power subsystem rated power consumption; Claim 1) 
modify the operating capabilities of the first component when the second throttling has been performed for more than a predetermined a predetermined operating capability modification threshold time period, and modify the operating capabilities of the first component when the second throttling has been performed for less than the predetermined operating capability modification threshold time period and the first component is operating below a first component operating capability. (reduce the operating capabilities of the first computing component when the second throttling has been performed for more than a second time period, and increase the operating capabilities of the first computing component when the second throttling has been performed for less than the second time period and the first computing component is operating below a first computing component predetermined operating capability; claim 1)  
As per claims 2, 15 Montero discloses wherein the first computing component is a graphics processing system. (2.  The system of claim 1, wherein the first computing component is a graphics processing system.; Claim 2
As per claim 3,9, 16 Montero discloses further comprising: a second computing component that is coupled to the power subsystem and the throttling engine, wherein the throttling engine is configured to: activate a third throttling of the second computing component when the power subsystem exceeds the second power consumption level for a second time period immediately following the first time period, and deactivate the third throttling of the second computing component when the power subsystem no longer exceeds the second power consumption level. (a second computing component that is coupled to the power subsystem and the throttling controller, wherein the throttling controller is configured to: activate a third throttling of the second computing component when the power draw via the power subsystem exceeds the power subsystem rated power consumption for a second time period immediately following the first time period, and deactivate the third throttling of the second computing component when the power draw via the power subsystem no longer exceeds the power subsystem rated power consumption; claim 3)  
As per claims 4, 10, 17 Montero discloses wherein the throttling engine is configured to: modify the operating capabilities of the second computing component when the second throttling has been performed for more than a second time period, wherein the operating capabilities of the first computing component are modified when the second throttling has been performed for more than the second time period and the operating capabilities of the second computing component have been modified to a minimum level; and modify the operating capabilities of the second computing component when the second throttling has been performed for less than the second time period, the first computing component is operating at the first computing component operating capability, and the second computing component is operating below a second computing component operating capability; claim 4) 
As per claims 5, 18 Montero discloses wherein the second computing component is a central processing system. (claim 5) 
As per claims 6, 11, 19 Montero discloses wherein the throttling engine is configured to: characterize the power subsystem and determine the first power consumption level and the second power consumption level; (claim 6)
As per claims 7, 12, 20 Montero discloses wherein the power subsystem is a power adapter. (claim 7) 
As per claims 13 Montero discloses wherein the power subsystem is a battery; (claim 13)

Allowable Subject Matter Over 35 USC § 102/103
Claims 1-20 are allowed.

Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 2009/0089470 by Ven which discloses the invention that states that “the system is polled periodically by software to determine an amount of activity. To illustrate, every 10 seconds code, when executed, on a processor in system 200, calculates an amount of time spent in interrupt processing for the last 10 seconds. In another embodiment, an amount of interrupt activity includes an amount of interrupt events and/or sources during a period of time. For example, if there are a large number of devices/sources generating interrupts or a single device generating a large number of interrupts, a performance mode may be preferred Furthermore, a processor or other software, such as an operating system, may track interrupt statistics/information, which is utilized to determine an amount of interrupt activity.”
Another pertinent prior art for the instant application is U.S. Publication No. 2018/0120926 by Brown et al. which discloses the invention directed to “the controller in a domain comprising multiple devices may manage a common state transition process as follows: [0091] The QACTIVE(s) 20 from each device 4 within the domain are combined so that a quiescent entry request is only made when all components are idle, i.e. all QACTIVE(s) are LOW. Additionally hysteresis can be added to either each QACTIVE individually, or to the combined QACTIVE(s) before a quiescent request is made. For example, the controller 12 may wait for a predetermined delay after all the QACTIVE(s) become low before issuing the quiescent entry request, to reduce thrashing between states.”

Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov